—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered July 2, 1991, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the second degree, and sentencing him to a prison term of from 4 years to life, unanimously affirmed.
Defendant was sentenced in accordance with his plea bargain and within statutory guidelines. " 'Having received the benefit of [his] bargain, defendant should be bound by its terms.’ ” (People v Capasso, 171 AD2d 448, 449, quoting People *293v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur —Asch, J. P., Rubin, Nardelli and Tom, JJ.